Exhibit 10.4

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 30, 2014 (this
“Amendment”), is by and between NEOGEN CORPORATION, a Michigan corporation (the
“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association (the
“Bank”).

RECITALS

A. The Borrower and the Bank have entered into that certain Credit Agreement
dated as of May 20, 2010, as amended by First Amendment to Credit Agreement
dated as of September 24, 2010, Second Amendment to Credit Agreement dated as of
September 2, 2011 but effective as of August 31, 2011 and Third Amendment to
Credit Agreement dated as of August 31, 2012 (as amended, the “Credit
Agreement”).

B. The Borrower and the Bank desire to amend the Credit Agreement on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1. AMENDMENT TO CREDIT AGREEMENT

Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:

1.1 Section 1.2 of the Credit Agreement is amended and restated as follows:

 

  1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed, in the aggregate at any one time
outstanding, the remainder of (a) $12,000,000.00 minus (b) the Letter of Credit
Liabilities (as defined below) at such time (such credit facility herein
referred to as “Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note dated the date of the Fourth Amendment hereof or
the date of any subsequent amendment hereof, as the case may be, and any
renewals, modifications, extensions, rearrangements and restatements thereof and
replacements or substitutions therefor. The Bank, or any affiliate of the Bank,
may from time to time in its sole discretion, prior to the maturity date of the
Note evidencing Facility A, as renewed, modified, extended or restated from time
to time, and including any replacements or substitutions therefor (the “Facility
A Note”), issue one or more letters of credit (each a “Letter of Credit”) for
the account of the Borrower. Each Letter of Credit shall be issued based upon an
Application and Agreement for Standby/Commercial Letter of Credit (each an
“Application”), in form and substance as reasonably and customarily required by
the Bank, which Application shall be executed by the Borrower. The Borrower
agrees to pay the Bank all fees and expenses associated with each Application.
Pursuant to the applicable Application, each funding under a Letter of Credit
shall be reimbursed by the Borrower upon demand. Unless otherwise agreed by the
Bank in its sole discretion, each Letter of Credit shall have an expiration date
that does not exceed the scheduled maturity date of the Facility A Note.
Notwithstanding anything to the contrary, the maximum aggregate amount of the
unfunded commitments plus



--------------------------------------------------------------------------------

  any unpaid reimbursements with respect to all Letters of Credit (collectively,
the “Letter of Credit Liabilities”) shall not at any time exceed $2,000,000.
Whenever a Default has occurred and is continuing, or upon the occurrence of the
date that is five (5) Business Days (as defined in the Facility A Note) prior to
the scheduled maturity date of the Facility A Note, immediately upon demand by
the Bank the Borrower shall provide cash collateral to the Bank for the Letter
of Credit Liabilities in the aggregate amount of the Letter of Credit
Liabilities at such time. The Borrower will use the proceeds of the loans under
Facility A and the Letters of Credit for its general corporate purposes.

1.2 Section 8.11 is amended and restated as follows:

 

  8.11 Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including any request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, capital adequacy requirements, liquidity
requirements, Federal Deposit Insurance Corporation (FDIC) deposit insurance
premiums or assessments, or other obligations which would (A) increase the cost
to the Bank for extending, maintaining or funding the Credit Facilities,
(B) reduce the amounts payable to the Bank under the Credit Facilities, or
(C) reduce the rate of return on the Bank’s capital as a consequence of the
Bank’s obligations with respect to the Credit Facilities, then the Borrower
agrees to pay the Bank such additional amounts as will compensate the Bank
therefor, within five (5) days after the Bank’s written demand for such payment.
The Bank’s demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error. Nothing herein shall be deemed to preclude the
Borrower from contesting such amounts on the basis of manifest error.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Legal
Requirement, regardless of the date enacted, adopted, issued or implemented.

1.3 Section 8.18 is added to the Credit Agreement, immediately following
Section 8.17, as follows:

 

  8.18 Anti-Corruption Laws and Sanctions.

Definitions. As used in this section, the following terms have the following
respective meanings:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

-2-

[Fourth Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

Representations. To induce the Bank to enter into the Fourth Amendment to this
agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of the
Fourth Amendment to this agreement and as of the date of each request for credit
under the Credit Facilities that each of the following statements is and shall
remain true and correct throughout the term of this agreement and until all
Credit Facilities and all Liabilities under the Notes and other Related
Documents are paid in full: The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

Covenants. To induce the Bank to enter into the Fourth Amendment to this
agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower agrees that (a) it will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and (b) it will not request
any extension of credit under the Credit Facilities, including without
limitation any Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any extension of credit
under the Credit Facilities, including without limitation any Letter of Credit,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or

 

-3-

[Fourth Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

ARTICLE 2. CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:

2.1 This Amendment duly executed on behalf of the Borrower and the Bank.

2.2 A replacement Line of Credit Note in the principal amount of $12,000,000
evidencing Facility A (the “Replacement Note”), duly executed on behalf of the
Borrower.

2.3 A certificate of the Chief Financial Officer of the Borrower to the effect
that there are no new or additional material commitments or contingent
liabilities or other obligations of the Borrower since May 31, 2013 and no
material adverse developments in any commitments or contingent liabilities or
other obligations of the Borrower previously identified in the Borrower’s annual
financial statement as of, and for the fiscal year ended, May 31, 2013.

2.4 An updated opinion letter of counsel for the Borrower, substantially in the
form of the opinion letter of counsel for the Borrower delivered to the Bank in
connection with the Credit Agreement, covering this Amendment, the Replacement
Note, the transactions contemplated by this Amendment and the other matters
covered in such prior opinion letter.

2.5 Such other documents, and completion of such other matters, as the Bank may
reasonably deem necessary or appropriate to carry out the intent of, and/or
implement, this Amendment.

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:

3.1 The execution, delivery and performance by the Borrower of this Amendment
and the Replacement Note are within its corporate powers, have been duly
authorized by all necessary corporate action and are not in contravention of any
applicable law, rule or regulation, or any applicable judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority,
or of the terms of the Borrower’s charter or by-laws, or of any contract or
undertaking to which the Borrower is a party or by which the Borrower or its
property is or may be bound or affected.

3.2 This Amendment is, and the Replacement Note when delivered hereunder will
be, a legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

-4-

[Fourth Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

3.3 No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, remains
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the Replacement Note or the transactions
contemplated hereby or as a condition to the legality, validity or
enforceability of this Amendment or the Replacement Note.

3.4 After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Section 6 of the
Credit Agreement and in the other Related Documents are true on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof. No default has occurred and is continuing under the Credit Agreement,
the Notes or any of the other Related Documents.

ARTICLE 4. MISCELLANEOUS

4.1 If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an event of
default under the Credit Agreement and the Note.

4.2 All references to the Credit Agreement in the Note, any other Related
Documents or any other document, instrument or certificate referred to in the
Credit Agreement or delivered in connection therewith or pursuant thereto,
hereafter shall be deemed references to the Credit Agreement, as amended hereby.

4.3 Except as amended hereby, the Credit Agreement and the other Related
Documents shall in all respects continue in full force and effect.

4.4 Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

4.5 This Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan.

4.6 The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Bank, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby.

4.7 This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument.

4.8 Each party hereto, after consulting or having had the opportunity to consult
with counsel, knowingly, voluntarily, and intentionally waives any right any of
them may have to a trial by jury in any litigation based upon or arising out of
this Amendment, or any agreement referenced herein or other related instrument
or agreement, or any of the transactions contemplated by this Amendment, or any
course of conduct, dealing, statements (whether oral or written) or actions of
any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by both
of them.

 

-5-

[Fourth Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

4.9 The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Bank to carry out the intent of, and/or to
implement, this Amendment.

4.10 This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof. This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns. If
any of the provisions of this Amendment are in conflict with any applicable
statute or rule or law or otherwise unenforceable, such offending provisions
shall be null and void only to the extent of such conflict or unenforceability,
but shall be deemed separate from and shall not invalidate any other provision
of this Amendment.

4.11 No course of dealing on the part of the Bank, nor any delay or failure on
the part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank’s rights and remedies hereunder or under any Related Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege. No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Related
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Amendment or under any Related Document
or any other agreement or instrument of the Borrower with or in favor of the
Bank or by applicable law to the Bank may be exercised from time to time and as
often as may be deemed expedient by the Bank.

[The remainder of this page intentionally left blank.]

 

-6-

[Fourth Amendment to Credit Agreement – Neogen Corporation]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

    NEOGEN CORPORATION     By:  

/s/ Steven J. Quinlan

      Steven J. Quinlan     Its:   Vice President and Chief Financial Officer

 

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ James Keyes

      James Keyes     Its:   Vice President

 

-7-

[Fourth Amendment to Credit Agreement – Neogen Corporation]